DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made that this application is a continuation-in-part of parent application 17/022,046 (USPN 11467027).
Receipt is acknowledged of certified copies of foreign priority papers required by 37 CFR 1.55. 
Information Disclosure Statement
An information disclosure statement has not been received.  If the Applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  See also Dayco Prods., Inc. v. Total Containment, Inc., 329 F.3d 1358 (Fed. Cir. 2003) and McKesson Info. Solutions, Inc. v. Bridge Med., Inc., 487 F.3d 897 (Fed. Cir. 2007). 
The Examiner has endeavored to cite the prior art of the parent application on the instant application’s PTO-892, and has updated the Prior Art Appendix utilized in the parent application with new prior art relevant to the new matter and associated effective filing date of the instant continuation-in-part.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment. See MPEP § 1302.04(a).
The Examiner suggests the following Title: “VIBRATION SENSOR HAVING VENT FOR PRESSURE ENHANCING MEMBER” 
Applicant is reminded of the proper content, language, and format for an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Lack of sufficient assistant to the reader including lack of mentioning preferred modifications/alternatives and the technical improvement resulting from the provided extensive mechanical and design details of the apparatus. The Examiner suggests including that the vibration sensor can be utilized as a microphone device (08/03/2021 specification: [0057]) and that the venting helps to increase air damping under the pressure enhancing member’s diaphragm thereby smoothing the frequency response ([0058]).
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


MPEP 2173.02(I) states in part: “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate”.

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, 
 Applicant claims a “third” chamber after having only introduced a “first” chamber and without having introduced a “second” chamber in the claims. Within the broadest reasonable interpretation is an ordinary artisan interpreting that there is required to be three chambers (as implied by the sensor comprising a “third” chamber), whereas in the alternative, another reasonable interpretation includes that the second chamber is not a required element because it is not explicitly stated as such. For the purpose of examination, the Examiner interprets the claim as not requiring a second chamber.
Dependent claims, EXCLUDING claim 6 and further dependents thereof,
 are likewise rejected, noting that said claim 6 and further dependents thereof explicitly include the second chamber and therefore are not indefinite. The Examiner generally suggests that in claims where numerical adjectives (“first”, “second”, etc.) are utilized but skip numbers and where the skipped number element(s) is/are not required to be present, that the Applicant as his/her own lexicographer should have put forth explicitly in the original disclosure an explanation that said numerical adjectives are not intended to be interpreted as a numerical count of the required elements in the claims. Presently, the Examiner suggests utilizing a different (non-counting) adjective for denoting the different chambers if Applicant intends for having the third chamber without the second chamber in a claim, whereas if the second chamber is intended by Applicant to be a required element that the claim provides explicit recitation including structural relationships thereof instead of implicit reference thereto.

Claim Rejections - 35 USC § 102/103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over newly cited Parker et al (US 20200056934 A1; hereafter “Parker”).

Regarding independent claim 1, as best understood,
 Parker reasonably teaches a vibration sensor (fig. 7, system 700) ([0066] “The system 700 can be substantially the same as the system 100 of FIG. 1”; [0020] “like reference numerals are used to refer to like elements throughout”; [0034] “vibrate in response to the input signals or waves received by the system”) comprising:
a circuit board (fig. 7, substrate component 704) ([0028] “circuit board”) (fig. 8, substrate component 804)”) ; 
a spacer (fig. 7, handle component(s) 718/720) ([0032] “It is to be appreciated and understood that the handle component can be a single component”) disposed on the circuit board (fig. 7, substrate component 704);
a pressure sensing device (fig. 7, sensor component 706) disposed on the spacer (fig. 7, handle component(s) 718/720), the circuit board (fig. 7, substrate component 704), the spacer (fig. 7, handle component(s) 718/720) and the pressure sensing device (fig. 7, sensor component 706) jointly form a first chamber (chamber on input side) and an air gap (air gap including vent port 724); and
a housing (fig. 8, lid component 810) disposed on the circuit board (fig. 7, substrate component 704) and defining a third chamber (fig. 7, back cavity 712) (fig. 7, back cavity 712) along with the circuit board (fig. 7, substrate component 704), wherein the air gap (air gap including vent port 724) allows the first chamber (chamber on input side) venting to the third chamber (fig. 7, back cavity 712).
With regards to the portions of fig. 1 not re-described for fig. 7, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the system of fig. 8 is substantially the same as system 100 and the like reference numbers are used to refer to like elements exemplary including that the substrate component of fig. 7 is likewise taught to be a circuit board as put forth explicitly for fig. 1, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so modify Parker’s embodiment of fig. 8 to be substantially similar (emphasizing the non-repeated portions and excluding the explicitly recited differences) to Parker’s fig. 1 for the same combination and motivations put forth by Parker and the Examiner further exemplary noting for the circuit board the conventional expected advantage of easier circuitry connections and mounting of electronic components thereto.
 
Regarding claim 2, which depends on claim 1,
 Parker teaches wherein the spacer (fig. 7, handle component(s) 718/720) is a rectangular closed-loop ring ([0032] “handle component can have a circular, rectangular, octagonal, or other desired shape”).
The Examiner additionally notes that legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the present case, it is the Examiner’s position that choosing the desired shape of the handle spacer component is within ordinary skill in the art. See also analysis in independent claim for features shared between fig. 1 & fig. 7.

Regarding claim 3, which depends on claim 1,
 Parker teaches wherein the spacer (fig. 7, handle component(s) 718/720) includes a plurality of blocks (vent handle components of handle component(s) 718/720), the air gap (air gap including vent port 724) is formed between any adjacent two of the blocks (vent handle components of handle component(s) 718/720) ([0069]).
The Examiner additionally notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to form a single handle component into a plurality of vent handle components with the expect advantage of forming said components separately and assembly together thereby reducing the need for removing materials and simplifying the manufacturing thereof. 

Regarding claim 10, which depends on claim 1,
 Parker teaches wherein the housing (fig. 8, lid component 810) is made of metal materials or dielectric materials covered with a metal layer ([0030] “The lid component 110 can be formed of one or more desired materials, such as a conductive material (e.g., conductive metal or other conductive material) and/or another material. As some non-limiting examples, the lid component 110 can be formed of nickel-plated brass, nickel-tin plated stainless steel, a metallized plastic material, and/or another desired material”).
The Examiner additionally notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07.In the present case, it is the Examiner’s position that choosing the desired material of a housing lid component is within ordinary skill in the art. See also analysis in independent claim for features shared between fig. 1 & fig. 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Parker in view of previously* cited Song et al (US 20110272769 A1; hereafter “Song”; *previously cited in parent application).

Regarding claim 4, which depends on claim 1,
 Parker teaches wherein the spacer (fig. 7, handle component(s) 718/720) is disposed on the circuit board (fig. 7, substrate component 704), and the air gap (air gap including vent port 724) is formed in an adhesive-absent section between the spacer (fig. 7, handle component(s) 718/720, more specifically vent handle components thereof) and the circuit board (fig. 7, substrate component 704).
Parker does not teach further comprising an adhesive layer disposed between the spacer and the circuit board.
Song teaches comprising an adhesive layer (figs. 3 & 4, adhesive 22) disposed between a spacer (figs. 3 & 4, body 12) and the circuit board (figs. 3 & 4,  PCB 20) and the air gap (figs. 3 & 4, vent path 24) is formed in an adhesive-absent section between the spacer (figs. 3 & 4, body 12)  and the circuit board (figs. 3 & 4, PCB 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Song’s circuit board substrate adhesive with Parker’s circuit board thereby providing the expected advantage of adhering Parker’s spacer to Parker’s circuit board substrate in a convenient and well-known manner advantageous for manufacturing the components in parts and assembling into the sensor.

Regarding claim 5, which depends on claim 4,
 Parker as modified by Song reasonably suggests (see analysis of claim 4) wherein the adhesive layer (Song, figs. 3 & 4, adhesive 22) has a U-shaped cross-section (combination would have two such U-shaped cross-sections; see Song fig. 3 showing for a single vent path 24, wherein the adhesive 22 is applied to only portions of surfaces of the MEMS microphone chip 10 and the PCB 20 to form an empty space to form the vent path 24; see also fig. 7 of Parker showing two such vent paths across from each other thereby having in the combination two such empty space portions in rectangular configuration and thus having two such U-shaped cross-sections).
 The Examiner additionally notes that legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and further that it has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the present case, it is the Examiner’s position that choosing the desired shape for the  spacer—such as a rectangular shape—and the size of the vent path(s) (set of vent paths can be one or more vent paths, e.g., single) is within ordinary skill in the art and therefore it is within ordinary skill in the art to form a (single) U-shape vent-path cross section and to optimize the venting for the particular application and so facilitating the desired equalization of pressure.

Allowable Subject Matter
Claim(s) 6-9 and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 6, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture a vibration sensor (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) wherein “the circuit board, the spacer and the pressure sensing device jointly form a first chamber and an air gap”, “a housing disposed on the circuit board and defining a third chamber…, wherein the air gap allows the first chamber venting to the third chamber", “wherein the pressure sensing device comprises a support board, a sensor and a pressure-enhancing member, wherein the pressure-enhancing member comprises a diaphragm and a mass”, and “wherein the support board, the sensor and the diaphragm of the pressure-enhancing member collectively define a second chamber” in further combination with the remaining limitation(s) of the claim. 
Further dependent claim(s) of the above indicated claim is/are likewise indicated as comprising allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and (updated) Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2855